Citation Nr: 9922025	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-14 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the L2-3 vertebrae, with a herniated nucleus 
pulposus at the L4-5 level and degenerative joint disease, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her father



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to March 
1980.

This appeal arose from a September 1995 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to an 
evaluation in excess of 10 percent for the service-connected 
low back disability.  In August 1996, the veteran and her 
father testified at a personal hearing; that same month, a 
rating action was issued which increased the disability 
evaluation to the low back disability to 40 percent.  In 
September 1997, this case was remanded by the Board of 
Veterans' Appeals (Board) for additional development.  In 
June 1998, a decision was rendered which continued to deny 
entitlement to an evaluation in excess of 40 percent.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's service-connected L2-3 fracture residuals are 
manifested by subjective complaints of pain, with x-ray 
evidence of degenerative disc disease (DDD) and limited 
motion, but without evidence of easy fatigability, 
incoordination, or weakened movement.


CONCLUSION OF LAW

The criteria for an increased evaluation for the service-
connected L2-3 fracture residuals have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Codes 
5003, 5285, 5289, 5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1998).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1998).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(1998).

According to the applicable criteria, a 40 percent evaluation 
is warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  38 C.F.R. Part 4, Code 5293 (1998).

A 50 percent disability evaluation requires fixation of the 
lumbar spine at an unfavorable angle.  38 C.F.R. Part 4, Code 
5289 (1998).  Residuals of a fracture of a vertebra warrant a 
60 percent evaluation if there is no spinal cord involvement, 
but abnormal mobility is present which requires a neck brace 
(jury mast).  In other such cases, the residuals should be 
rated on the basis of resulting definite limitation of motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of a vertebral body.  When evaluating the residuals on the 
basis of ankylosis and/or limited motion, evaluations should 
not be assigned for more than one spinal segment by reason of 
the involvement of only the first or last vertebra of an 
adjacent segment.  The residuals of a fracture of a vertebra 
warrant a 100 percent evaluation if there is spinal cord 
involvement and the injured individual is bedridden or 
requires long leg braces.  Special monthly compensation 
should also be considered.  With lesser cord involvement, the 
residuals should be rated on the basis of resulting definite 
limitation of motion and/or nerve paralysis.  When evaluating 
the residuals on the basis of ankylosis and/or limited 
motion, evaluations should not be assigned for more than one 
spinal segment by reason of the involvement of only the first 
or last vertebra of an adjacent segment.  38 C.F.R. Part 4, 
Code 5285 (1998).

The veteran was originally awarded service connection for the 
residuals of a low back vertebra fracture in September 1980.  
The veteran had fractured her low back in July 1976 after she 
had fallen from a telephone pole.

The pertinent evidence included a VA examination of the 
veteran conducted in June 1995.  She indicated that she was 
wearing a brace at the present time, although she stated that 
her only treatment consisted of medication.  Her chief 
complaints were of spasms in both legs, which were increasing 
in severity.  She stated that she can only walk for about 20 
minutes.  She did not report any numbness or tingling in the 
legs.  The physical examination noted no postural 
abnormalities or fixed deformities.  She was mildly tender 
over the mid to lower lumbar area.  No spasms could be 
palpated due to her size (she was noted to be very obese).  
Forward flexion was to 45 degrees; extension was to 5 
degrees; lateral bending to the right was to 20 degrees and 
to 25 degrees on the left; and rotation was to 20 degrees 
bilaterally.  All of these movements produced pain, primarily 
on forward flexion.  The lower extremities displayed normal 
muscle strength, as well as a normal sensory examination.  
Deep tendon reflexes were equal and symmetric.  The x-ray 
showed an old injury to T12, L2 and L3 without any 
significant curvature or loss of normal alignment.  She did 
have some flattening of lumbar lordosis.  An MRI revealed no 
evidence of marked canal or foraminal compromise.  The 
impression was primarily mechanical low back pain.

The veteran testified at a personal hearing in August 1996.  
She indicated that she had been wearing a TENS unit for pain 
since 1982.  She said she had spasms, as well as complaints 
of tingling and a feeling that her leg was "jumpy."  She 
also claimed that she had radiation of pain in the leg.

The veteran was treated by VA on an outpatient basis between 
April 1995 and July 1997.  Throughout this period, she was 
treated for complaints of muscle spasms and low back pain.  
On October 14, 1995, she was noted to have spasms, right 
greater than the left.  Range of motion was noted to be 
normal.  On April 17, 1996, she claimed of low back pain with 
intermittent muscle spasm.  The objective examination noted 
no focal tenderness or spasm.  Two days later, it was found 
that her strength was 5/5 in both lower extremities; deep 
tendon reflexes were 2+.  The sensory examination was intact 
to pinprick.  Flexion and extension of the low back were 
decreased and there was pain on palpation of the whole spine.  
On April 10, 1997, she was noted to have chronic intermittent 
back pain secondary to spasm/strain.

VA examined the veteran in April and May 1998.  On April 24, 
a neurological examination was performed, which contained her 
complaints of constant, chronic spasms starting in both 
ankles and legs, but which primarily affected her back along 
the paraspinal region.  This pain was described as a shooting 
and burning pain; she also referred to generalized fatigue.  
She indicated that she wore a TENS unit and took various pain 
medications.  She complained that her left leg often felt as 
if it wanted to give way on her.  She claimed that her 
activities were limited by pain, although the examiner 
indicated that some of her limitations were related to her 
weight.  The objective examination noted that the strength of 
the lower extremities was 5/5, and that give way strength in 
the left lower extremity was also estimated at 5/5.  There 
was no focal atrophy present and the tone was somewhat 
increased throughout.  There was no evidence of 
fasciculations.  The sensory examination found decreased 
pinprick over the medial and lateral aspects of the thigh and 
over the medial and lateral aspects of the leg; this 
sensation was intact on the right side.  Coordination was 
within normal limits.  Deep tendon reflexes were 2/5 at the 
patella and ankle.  An April 1995 x-ray report had revealed 
minimal evidence of degenerative disease in the lower lumbar 
disc and early bony degenerative changes.  An x-ray obtained 
on April 22, 1998 of the lumbar spine noted that it was 
normal.  An EMG found no evidence of acute ongoing 
denervation (or other muscle pathology).  The impression was 
of chronic low back pain with spasm, etiology of which was 
multi-factorial.  It was noted that she did have degenerative 
changes in the spine.  There was no evidence of radiculopathy 
at the time of the examination (which was compatible with a 
past MRI).  There was some evidence of enhancement of the 
neurological symptoms although the patient did also appear to 
have significant pain from spasms originating from her 
problem.  Obesity was also causing her significant low back 
pain.  In addition, her prolonged and multiple use of pain 
medications was causing an analgesic rebound effect.  This 
diagnosis did not cause weakened movement, excess 
fatigability or incoordination.  There was no evidence of 
disuse atrophy anywhere on her body.

On May 9, 1998, VA conducted a joint examination.  During 
this examination, she complained of progressively worsening 
low back pain, which she rated as an 8 out of 10 on a scale 
for pain.  She indicated that she experienced flare-ups, 
which she rated as 10 out of 10.  She complained of pain and 
spasms in the low back with radiation to the left leg, which 
was localized to the lateral aspect of the left lower 
extremity and to the posterolateral aspect of the left thigh.  
She said that her left leg felt heavy and like it wanted to 
give out on her.  She also indicated that she experienced 
numbness and tingling in the leg whenever she has to drive 
extended distances.  The physical examination noted that she 
was not in acute distress and that her gait was normal.  
There were no postural abnormalities or fixed deformities.  
No muscle spasm was seen.  Forward flexion was to 20 degrees; 
extension was to 0 degrees; lateral flexion was to 10 degrees 
bilaterally; and rotation was to 10 degrees bilaterally.  She 
was able to stand on her heels and toes without difficulty 
and the sitting root test was negative.  Straight leg raises 
were also negative, as was the Lasegue's maneuver.  The motor 
examination was 5/5 in all motor groups of the lower 
extremities.  There was also normal sensation in all 
dermatomes.  She did display tenderness to palpation at the 
lumbosacral junction and of the paraspinal muscles, but there 
were no palpable spasms.  There was no tenderness in the 
sciatic notch.  No neurological deficits were noted.  The 
interpretation of the x-ray was of degenerative disc disease 
(DDD) at L4-5 and L5-S1.  The diagnoses were status post old 
lumbar compression fracture, mild, with mechanical low back 
pain, with subjective complaints of a radicular nature, but 
without objective evidence of neurocompressive pathology and 
DDD, L4-5 and L5-S1.  The examiner noted that she did have 
significant pain with flare-ups as stated above; however, 
these flare-ups did not appear to cause any weakened 
movement, increased fatigability or incoordination.  These 
flare-ups will prevent her from engaging in activities of 
daily living.  There was no evidence of neurocompressive 
pathology.  She had limited motion of the lumbar spine caused 
by her subjective complaints pain.  There was no evidence of 
muscle atrophy attributable to the old fractures of L2-3.  An 
August 1995 MRI had not revealed evidence of a herniated 
nucleus pulposus (HNP) at L4-5.  The examiner did not think 
that she had symptoms suggestive of HNP.  In the examiner's 
opinion, the severity of her disability was mild.

In the instant case, the evidence does not support a finding 
of entitlement to an increased evaluation for the service-
connected low back fracture residuals.  The objective 
evidence of record does not indicate that the veteran suffers 
from pronounced intervertebral disc syndrome.  The recent VA 
examination conducted in April and May 1998 did not suggest 
that she suffers from symptoms compatible with sciatic 
neuropathy (such as demonstrable muscle spasm and an absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc).  In fact, these examinations did 
not confirm the presence of muscle spasms, nor did they find 
that the ankle jerk was absent.  There was no objective 
evidence of neurological deficits attributable to her L2-3 
fracture residuals.  Therefore, it is found that a 60 percent 
disability evaluation is not warranted under 38 C.F.R. Part 
4, Code 5293 (1998).

Moreover, the objective evidence does not indicate that the 
veteran suffers from ankylosis of the lumbar spine with 
fixation at an unfavorable angle, as would be required to 
warrant a 50 percent disability evaluation pursuant to 
38 C.F.R. Part 4, Code 5289 (1998).  There is also no 
indication that she suffers from abnormal mobility which 
requires a jury mast brace.  There is also no x-ray evidence 
of a demonstrable deformity of the vertebral body resulting 
from her L2-3 fracture.  Finally, there is no suggestion that 
she has suffered spinal cord involvement as a consequence of 
her low back fractures.  Therefore, it is found that an 
increased evaluation pursuant to 38 C.F.R. Part 4, Code 5285 
(1998) is not justified.

Moreover, the VA examiner had indicated that the veteran's 
condition had not resulted in weakened movement, excess 
fatigability or incoordination.  As such, it is found that 
the 40 percent evaluation currently assigned adequately 
compensates her for severe intervertebral disc syndrome, 
manifested primarily by pain.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected L2-3 fracture residuals.


ORDER

An increased evaluation for the service-connected residuals 
of a fracture of the L2-3 vertebrae, with a herniated nucleus 
pulposus at the L4-5 level and degenerative joint disease is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

